DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.

Response to Amendments
Receipt of Applicant’s Information Disclosure Statement filed on 28 February 2022 and Amendment filed on 3 May 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 15-16, and canceled claim 28. Claims 15-27 remain pending in the application. 

Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejections of Claims 15-28 are withdrawn.
Applicant’s arguments, see pages 8-10, filed 3 May 2022, with respect to the previous rejection(s) of claim(s) 15-27, under USC § 102 and 103 in light of the amendments made to the claims, have been fully considered, but are unpersuasive.  
With regards to Claims 15-18, 20-24, and 26, previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,621,302 (hereinafter "Shock"), Applicant amended the claimed subject matter (see pgs 8-9).
Examiner respectfully contends that the previous reliance on Shock continue to read upon the amended claim verbiage.  
Per Shock (Col 3, lines 10-33):
-		“An automated control system monitors and controls the flow of gas through conduit 106.
-		“…the individual components of the automated control system, user interface 108 may be, for example, a personal computer including a keyboard 109 and a display 111 (such as a monitor).
-  		“a user instructs the automated control system to perform a specified command via keyboard 109 of user interface 108”
-		“…a user may instruct the automated control system to fill target cylinder 104 with a pre-determined mass (or Volume) of gas from source 102.
-		“The controller 110 is a communications interface or link between user interface 108, flow transmitter 112, flow meter 114, and valve 116…
-		“the controller biases variable valve 116 between an open position and a closed position to control the flow rate of gas through the system 100.”
	Shock further teaches (Fig. 2 and Col 4, lines 47 -62):
-		“The flow transmitter 112 transmits high-speed data signals requesting the instantaneous mass flow rate and cumulative mass flow totals from flow meter 114.  In response, flow meter 114 transmits high-speed data signals associated with the instantaneous mass flow rate and cumulative mass flow total to flow transmitter 112.
-		“The flow transmitter 112 constantly monitors the instantaneous and cumulative mass flow measurements reported by flow meter 114, as described with greater detail with reference to steps 222 and 236 of FIGS. 3A and 3B, respectively. Once flow transmitter 112 detects that target cylinder 104 is nearly filled with the pre-determined mass of source gas, flow transmitter 112 instructs valve 120 to close.”

	Therefore, Shock’s teachings describe a method that includes: 
- 	“displaying and/or making a charge for and/or transmitting data pertaining to the
quantity of gas introduced into the tank during the filling (via user interface 108 and Col 3, lines 10-33)”; and
- 	“taking into consideration the most recent value for the quantity of gas transferred
when performing said step of displaying and/or making a charge for and/or
transmitting data pertaining to the quantity of gas introduced into the tank during
the filling by periodically or continuously updating the quantity of gas introduced
into the tank during the course of filling from variable values which are:  i) the measured quantity of gas transferred as measured by the flow meter during the course of filling, and  ii) the corrective quantity determined during the course of filling (Fig. 2 and Col 4, lines 47 -62),
as claimed by Applicant.
	Examiner concludes that Shock reads upon Applicant’s amended claims, and the rejections therefore stand.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18, 20-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shock       (US 7,621,302).
Regarding Claim 15, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station (100) that has a filling pipe (106) comprising 
	an upstream end (Examiner’s annotations) connected to at least one source of pressurized gas (102) and a downstream end (107) connected to the gas tank (104) that is to be filled (Col 2, line 66 – Col 3, line 9), 
	the filling pipe comprising a flow meter (114) and a downstream isolation valve (120) positioned between the flow meter and the downstream end of the filling pipe (Col 3, lines 10-19 and 48-56), 
	said method comprising the steps of: 
	transferring gas from the source to the tank, during which step the downstream isolation valve is open (Col 3, lines 48-56, wherein valves 118 and 120 are opened to permit the flow of gas through the system);
	interrupting the transfer of gas with closure of the downstream isolation valve (Fig 2 and Col 4, lines 7-12 and 47-62);
 	measuring, using the flow meter, a quantity of gas transferred during said step of transferring (Col 4, lines 47-62, wherein “flow meter 114 transmits high-speed data signals associated with the instantaneous mass flow rate and cumulative mass flow total to flow transmitter 112”), including a measurement of a quantity of gas situated downstream of the flow meter in the filling pipe prior to said step of transferring and a measurement of a quantity of gas situated downstream of the flow meter in the filling pipe during and/or at the end of said step of transferring (controller 110, flow transmitter 112, flow meter 114, valve 116, Col 7, lines 31-51, Fig 2 and Col 7, lines 23-30, Col 3, lines 34-36, Fig 3b, Step 214 and Col 5, lines 51-54, Fig 4b, Steps 216-224 and Col 7, lines 23-30);
	optionally, calculating a quantity of gas situated downstream of the flow meter in the filling pipe prior to said step of transferring and calculating a quantity of gas situated downstream of the flow meter in the filling pipe during and/or at the end of said step of transferring (controller 110, flow transmitter 112, flow meter 114, valve 116, Col 7, lines 31-51, Fig 2 and Col 7, lines 23-30, Col 3, lines 34-36, Fig 3b, Step 214 and Col 5, lines 51-54, Fig 4b, Steps 216-224 and Col 7, lines 23-30);
	obtaining a corrected quantity of gas transferred by adding a positive or negative determined corrective quantity to the transferred quantity of gas measured by the flow meter during said step of transferring (Col 3, lines 10-33, Fig. 2 and Col 4, lines 47 -62, and Examiner’s rationale as presented above in the section titled “Response to Arguments”)
	 generating a signal indicating the corrected quantity of gas transferred (Fig 2 and Col 7, lines 23-30, wherein flow transmitter 112 constantly monitors quantities of gas transferred and communicates with controller 110), the corrected quantity of gas transferred is obtained by adding a positive or negative determined corrective quantity to the transferred quantity of gas measured by the flow meter during said step of transferring (Fig 3, step 224 and Col 8, lines 44-58), and
	displaying and/or making a charge for and/or transmitting data pertaining to the quantity of gas introduced into the tank during the filling  (Col 3, lines 10-33, and Examiner’s rationale as presented above in the section titled “Response to Arguments”),

	wherein:  the determined corrective quantity is the difference between, 
	on the one hand, the measured or calculated quantity of gas situated downstream of the flow meter (114) in the filling pipe prior to said step of transferring (Fig 3b, Step 214 and Col 5, lines 51-54), and
on the other hand, the measured or calculated quantity of gas situated in the filling pipe downstream of the flow meter during and/or at the end of said step of transferring (Fig 4b, Steps 216-224 and Col 7, lines 23-30, wherein the status of the dose is continually monitored);
 said step of generating is performed several times during the course of said step of transferring (Col 7, lines 31-51, disclosing a PID loop as an iterative process) such that the difference between, 
on the one hand, the measured or calculated quantity of gas situated downstream of the flow meter (114) in the filling pipe said step of transferring (Fig 3b, Step 214 and Col 5, lines 51-54), and
on the other hand, the measured or calculated quantity of gas situated in the filling pipe downstream of the flow meter during filling (Fig 4b, Steps 216-224 and Col 7, lines 23-30), 
is calculated several times during the course of said step of transferring at successive moments in time (Fig 3b, with emphasis on steps 220-224, and Col 7, lines 23-30, wherein the status of the dose is continually monitored throughout the filling process), and
 in that the last- generated signal indicating the corrected quantity of gas transferred replaces the previous signal indicating the corrected quantity of gas transferred generated previously during the course of the same filling operation (Fig 3b, with emphasis on steps 220-224, which describes an iterative process wherein the latest signal replaces the previous signal);
and the most recent value for the quantity of gas transferred is taken into consideration when performing said step of displaying (via “display 111”) and/or making a charge for and/or transmitting data (via controller 110 and flow transmitter 112) pertaining to the quantity of gas introduced into the tank during the filling by periodically or continuously updating the quantity of gas introduced into the tank (via reporting by flow meter 114) during the course of filling from variable values which are:
 i) the measured quantity of gas  (“pre-determined mass (or Volume) of gas from source 102”) transferred as measured by the flow meter (114) during the course of filling, and ii) the corrective quantity determined during the course of filling (““the controller biases variable valve 116 between an open position and a closed position to control the flow rate of gas through the system 100.”, as disclosed at (Col 3, lines 10-33 and Fig. 2 and Col 4, lines 47 -62).

    PNG
    media_image1.png
    852
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    618
    661
    media_image2.png
    Greyscale



Regarding Claim 16,  Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein 
	said steps of optionally, calculating a quantity of gas situated downstream of the flow meter in the filling pipe prior to said step of transferring, and calculating a quantity of gas situated downstream of the flow meter in the filling pipe during and/or at the end of said step of transferring (controller 110, flow transmitter 112, flow meter 114, valve 116, Col 7, lines 31-51, Fig 2 and Col 7, lines 23-30, Col 3, lines 34-36, Fig 3b, Step 214 and Col 5, lines 51-54, Fig 4b, Steps 216-224 and Col 7, lines 23-30) are performed;
	the quantity of gas situated downstream of the flow meter in the filling pipe is calculated via a predetermined state equation applied to the gas, from a known volume of the filling pipe downstream of the flow meter, from a pressure measured in the filling pipe downstream of the flow meter, from a known molar mass or density of said gas, and from a measured or estimated temperature of the gas, the predetermined state equation being the perfect-gas equation or the real-gas equation (Step 214, Col 5, line 66 - Col 6, line 60 and Col 10, lines 24- 35, wherein the ideal gas law is used to calculate the quantity of gas required to add to conduit 106, and therefore the quantity of gas currently situated in conduit 106).
Regarding Claim 17, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the volume of the filling pipe downstream of the flow meter is the sum of a first known volume (VA) (“conduit” 106) of the filling pipe situated between the flow meter (114) and the downstream isolation valve (120) and of a second known volume (VB) (“pigtail” 107) of the filling pipe situated between the downstream isolation valve (120) and the downstream end of the filling pipe (Examiner’s annotations);
 the quantity of gas situated downstream of the flow meter in the filling pipe before or during/after a said step of transferring is the sum of the quantities of gas in the first volume (VA) (“conduit” 106) and the second (VB) volume (“pigtail” 107);
 the quantities of gas in the first (VA) and second (VB) volumes are calculated via the predetermined state equation applied to the first volume (VA) and to the second (VB) volume, respectively, from the pressures measured in the filling pipe and in said volumes (VA, VB), respectively, from the known molar mass or density of said gas, and from the measured or estimated temperature of the gas in said volumes (VA, VB), respectively, the predetermined state equation being the perfect-gas equation or the real-gas equation (Steps 226 and 228, and Col 9, line 21 – Col 11, line 15, with particular emphasis on Col 10, lines 24-30, wherein the Ideal Gas Law is specifically cited as being central to the calculations).

Regarding Claim 18, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the measured or calculated quantity of gas situated downstream of the flow meter in the filling pipe before said step of transferring is determined while the downstream isolation valve is closed and while the first volume (VA) (106) is in fluidic communication with the source of pressurized gas (102) and at the pressure of the pressurized-gas source. (Col 9, lines 7-18, wherein controller 110 “calculates the mass of source gas required to add to system 100”, and step 230 and Col 11, lines 17-23, wherein said calculations are completed while isolation valve 120 is open, and Step 242 and Col 12, lines 5-14m wherein the calculations are completed while isolation valve 120 is closed).
Regarding Claim 20, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the quantity of gas situated downstream of the flow meter in the filling pipe before said step of transferring is measured or calculated while the downstream isolation valve is closed (Step 218 and Col 7, lines 18-22) and while the second volume (VB) (“pigtail” 107) is in fluidic communication with the tank that is to be filled and is at the pressure of the tank that is to be filled (Col 5, lines 45,-50).
Further regarding Claim 20,  per Shock:  controller 100 monitors the internal pressure of target cylinder 104 at step 208 (Col 5, lines 45-50).  Doing so would necessarily require the prior connection of the first volume (“conduit” 106), isolation valve 120, and the second volume (“pigtail” 107) to the tank 104.  
Therefore, the measurement or calculation of the quantity of gas situated downstream of the flow meter in the filling pipe before the transfer step as disclosed at Step 218 occurs after the fluidic communication of the tank, and while the isolation valve is closed.
Regarding Claim 21, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein: 
the filling pipe comprises, downstream of the downstream isolation valve, a controlled purge valve (122 and 124) configured to allow the purging of the filling pipe (Col 4, lines 14-28);
 and the measured or calculated quantities of gas downstream of the flow meter in the filling pipe before and after said step of transferring are determined while the controlled purge valve is closed (Col 12, lines 13-22) and prior to a purge step, if any, that consists in opening the purge valve after the transfer step (Col 12, lines 13-22).
	Further regarding Claims 21, Shock (Col 12, lines 13-22) discloses an iterative process wherein steps 204 and 206 are repeated as needed.  Steps 204 and 206 disclose purging processes (Col 5, lines 32-44) which specifically require the opening of purge valves 122 and 124.  Since the purge process is iterative, one of ordinary skill in the art would recognize that purge valves 122 and 124 would close after each purging, and re-opened at the beginning of the subsequent purge cycle. 
Regarding Claim 22,  Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the pressure measured in the filling pipe downstream of the flow meter (106) is measured when the controlled purge valve is closed (Item 126 and Col 2, lines 26-31, wherein pressure sensor 126 measures pressure of the entire system at Step 200, which occurs prior to the opening of purge valves 122 and 124 at Steps 204 and 206, disclosed at Col 2, lines 32-38). 
Regarding Claim 23, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein said step of generating is performed during said step of transferring, either regularly, continuously or intermittently during the transfer step, and optionally at the end of said step of transferring or after the end of said step of transferring (Fig 2 and Col 7, lines 23-30, wherein flow transmitter 112 constantly monitors quantities of gas transferred and communicates with controller 110).
Regarding Claim 24, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the most recent value for the transferred quantity of gas is taken into consideration when displaying and/or making a charge for and/or transmitting data pertaining to the quantity of gas introduced into the tank during the filling, which means to say that the quantity of gas introduced into the tank is periodically or continuously updated during the course of filling from variable values which are the measured quantity of gas transferred, as measured by the flow meter during the course of filling, and the corrective quantity determined during the course of filling (Fig 3b, with emphasis on steps 220-224, which describes an iterative process wherein the latest signal replaces the previous signal).
Regarding Claim 26, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the filling station (100) comprises an electronic data processing and storage device (112), notably comprising a microprocessor and/or a computer, said electronic device being configured to receive a signal indicative of the quantity of gas transferred as measured by the flow meter during said step of transferring and to calculate and/or receive and/or transmit and/or display the signal indicating the corrected quantity of gas transferred Col 4, lines 47-62, wherein “flow meter 114 transmits high-speed data signals associated with the instantaneous mass flow rate and cumulative mass flow total to flow transmitter 112”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shock in view of Nagura             (US 2014/0196814).
Regarding Claim 19, Shock is silent on a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein: the filling pipe comprises a heat exchanger for cooling the gas situated between the flow meter and the downstream isolation valve, the first volume (VA) consisting of a first portion (VAl) situated between the flow meter and the inlet of the heat exchanger and a second portion situated between the heat exchanger and the downstream isolation valve.
	Nagura, however, teaches a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the filling pipe (18) comprises a heat exchanger (22) for cooling the gas situated between the flow meter (21) and the downstream isolation valve (23 and para 41), the first volume (VA) consisting of a first portion (VAl) situated between the flow meter and the inlet of the heat exchanger (Examiner's annotations) and a second portion situated between the heat exchanger and the downstream isolation valve (Examiner's annotations).

    PNG
    media_image3.png
    736
    832
    media_image3.png
    Greyscale

The advantages of Nagura’s teachings include the ability to further cool the hydrogen to a temperature of -40 degrees Celsius.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Nagura’s teachings to Shocks disclosures by inserting a heat exchanger in between the flow meter and the isolation valve in order to gain the advantages of cooling hydrogen to -40 degrees Celsius.
Further regarding Claim 19,  the combination of Shock as modified by Nagura above teaches a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the quantity of gas in the first volume (VA) (Shock, 106 and Col 10, lines 51-52) is the sum of the quantities of gas in said portions (VA1, VA2) (Nagura, Examiner’s annotations), the volumes of which are known (Shock calculates first volume VA (“Vmet” via equation 17at Col 10, lines 51-53; therefore subdivisions VA1 and VA2 are also known), wherein the respective pressures or temperatures of the gas in said portions are measured or estimated separately.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shock in view of Osawa (JP2014043882A).
Regarding Claim 25,  Shock discloses the claimed invention, to include a flow meter, but does not explicitly describe a flow meter wherein the flow meter is of the type that generates electric signals in the form of successive pulses each corresponding to an elementary measured quantity of gas, and in that the generation of a signal indicating the corrected quantity of gas transferred is obtained by a step of modifying at least one of the following: the value of the elementary quantity of gas corresponding to a pulse generated by the flow meter and/or the number of pulses generated by the flow meter and/or the frequency with which the pulses generated by the flow meter are emitted and/or the number of pulses counted from the pulses generated by the flow meter.
	Osawa, however, teaches a flow meter (2) wherein the flow meter is of the type that generates electric signals in the form of successive pulses each corresponding to an elementary measured quantity of gas, and in that the generation of a signal indicating the corrected quantity of gas transferred is obtained by a step of modifying at least one of the following: the value of the elementary quantity of gas corresponding to a pulse generated by the flow meter and/or the number of pulses generated by the flow meter (para 21, wherein the number of flow rate pules generated by flow meter 2 are counted) and/or the frequency with which the pulses generated by the flow meter are emitted and/or the number of pulses counted from the pulses generated by the flow meter.
	The advantages of Osawa’s teachings include the ability to accurately measure flow with one flow meter, thereby simplifying the overall structure and reducing cost.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Osawa’s teachings to Shock’s disclosures by utilizing the flow meter of Osawa in order to gain the advantages of accurate measurements, simplified structure, and reduced cost.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shock in view of Hoke (US 2006/0180236).
Regarding Claim 27, Shock teaches the claimed invention, to include generating a signal indicating a corrected quantity of gas transferred.  Shock, however, does not explicitly disclose a method wherein the signal indicating the corrected quantity of gas transferred is used in a step of calculating a charge to be made for the quantity of gas introduced into the tank.
Hoke, however, teaches a method wherein the signal indicating the corrected quantity of gas transferred is used in a step of calculating a charge to be made for the quantity of gas introduced into the tank (para 24, wherein a conventional mass flow meter can measure the accumulated quantity transferred specifically for billing purposes).
The advantages of Hoke’s teachings include the ability to accurately bill for gas dispensed while preventing overfilling.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hoke’s teachings to Shock’s disclosures by utilizing the flow meter’s measurements for billing purposes in order to gain the advantages of accurate billing while preventing overfilling.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753